DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Figure 2 in the reply filed on 10/27/2021 is acknowledged. Therefore claims 19-21, 24, 25 and 28-34 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A medicament delivery mechanism in claim 15, which is disclosed as a drive spring - page 6 of the specification.
A driving mechanism in claim 15, which may be at least one pulley and a cable (which may or may not include a plate, a plate alone is not sufficient to perform the claimed function) – pages 2 and 3 of the specification. The driving mechanism may also be at least a pulley, a rack gear and a pinion gear – page 7 of the specification.
A rotation member in claim 15, which may be a gear wheel – page 7 of the specification, a worm wheel – page 11 of the specification, or a wheel with a roughened outer surface – page 15 of the specification.
An indicator member in claim 16, which may be an elongate member – page 8 of the specification or a fan-shaped member – page 9 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 27, it is unclear how “a liquid medicament” in claim 27 is related to “a medicament” in claim 15. For example it is unclear if the device needs to be able to disclose both a medicament as in claim 15 and a liquid medicament as in claim 27.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 22, 23, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauter et al (US 2005/0197625).
Regarding claim 15, Hauter discloses a medicament delivery device comprising: a housing 1 arranged to contain a medicament container (intended use, the device is capable of receiving a medicament container, such as a carpule or bladder) with a piston 2 for sealing the medicament container (either the piston in 2 can serve such a function, or the piston could be interpreted as part of intended use and provided by the carpule or bladder) and displacing a medicament in the medicament container (fig 1); a medicament delivery mechanism 3 arranged to push the piston to displace the medicament when activated (fig 1); and a driving mechanism 4/6/7 connected to the medicament delivery mechanism (fig 1) such that when the medicament delivery mechanism is activated (via release of level 11 which allows pre-stressed medicament delivery mechanism 3 to move), the driving mechanism converts linear motion of the medicament delivery mechanism into torque so as to rotate a rotation member 9 
Regarding claim 22, wherein the driving mechanism comprises a plate member arranged between the medicament delivery mechanism and the piston (see annotated fig below).  

    PNG
    media_image1.png
    330
    235
    media_image1.png
    Greyscale

Regarding claim 23, wherein the driving mechanism further comprises a first pulley 6, a cable 4 passed over a periphery of the first pulley, and wherein the cable passes over the rotation member 9 (fig 1).  
Regarding claim 26, wherein the medicament delivery device is a bolus injector (device dispenses in discrete amounts, ¶42 and ¶51, less than the full amount and thus may be considered a bolus injector).  
Regarding claim 27, wherein the medicament container contains a liquid medicament (the medicament container is only claimed as intended use, but is capable of dispensing a liquid medicament as shown in fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauter et al (US 2005/0197625) in view of Pocock et al (US 7,766,188).
Regarding claims 16-18, while Hauter substantially discloses the invention as claimed, it does not disclose the rotation member is connected to an indicator system, wherein the indicator system comprises an indicator member and a scale, wherein the indicator member is arranged at the rotation member such that rotation of the rotation member causes the indicator member to move along the scale to indicate an amount of medicament contained in the medicament container, nor wherein a first end of the scale represents a full medicament container and a second end of the scale represents an empty medicament container.  
Pocock discloses a rotation member (fig 4) is connected to an indicator system (figs 1 and 2), wherein the indicator system comprises an indicator member 21/30 and a scale (fig 2), wherein the indicator member is arranged at the rotation member such that rotation of the rotation member causes the indicator member to move along the scale to indicate an amount of medicament contained in the medicament container (fig 2; Col.5 ll 39-62), wherein a first end of the scale represents a full medicament container and a 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Huater such that the rotation member is connected to an indicator system, wherein the indicator system comprises an indicator member and a scale, wherein the indicator member is arranged at the rotation member such that rotation of the rotation member causes the indicator member to move along the scale to indicate an amount of medicament contained in the medicament container, and wherein a first end of the scale represents a full medicament container and a second end of the scale represents an empty medicament container as taught by Pocock so that a user is aware of how many doses remain within the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783